EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on March 30, 2021.
The application has been amended as follows: 
Cancel claim 14 as authorized by the Ashley Pezzner in the response of March 19, 2021.
Cancel claim 19, wherein the claim would have been rejected over 35 U.S.C. 112, 4th paragraph for failing to further limit R1 and R2. 
In claim 27, replace Formula (IIa) with the following Formula (IIa) below.  This is done, in order to replace the “OHCH2-“   with “CH3O-“ 

    PNG
    media_image1.png
    283
    651
    media_image1.png
    Greyscale


In claim 28, line 13 replace “(IIa)” with - - (IIa’) - - in order to relabel formula (IIa) to with a different designation from the formula in claim 27. 
In claim 31, line 3 replace “(I)” with - - (Ia) - -, in make the defined polymer (Ia) consistent with claim 28.
Cancel claim 33, which applicants have indicated in the status area of the claim 33. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following in independent claims 27 and 28:

    PNG
    media_image2.png
    285
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    24
    609
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    593
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    171
    585
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    65
    641
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    745
    657
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    74
    510
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    116
    580
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    621
    media_image12.png
    Greyscale


None of the prior art references disclose the claimed compositions in the negative pattern formation method of claims 27 and 28 wherein the composition comprises the use of the crosslinking agent of formula (IIa) wherein at least one of said R1 and R2 is a naphthyl group, see Formula (IIa) and (IIa’)below:

    PNG
    media_image4.png
    304
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    24
    609
    media_image5.png
    Greyscale


    PNG
    media_image13.png
    229
    343
    media_image13.png
    Greyscale

                                                                             (IIa’) 
Newly cited reference to OGURA et al (2007/0059632) report a method for manufacturing a semiconductor having a resin and acid generator and a compound of Formula (5) shown here:
    PNG
    media_image14.png
    236
    371
    media_image14.png
    Greyscale

The R groups in Formula (5) are disclosed to be acid dissociable groups as defined in paragraph [0022] shown below:

    PNG
    media_image15.png
    399
    434
    media_image15.png
    Greyscale

These compounds do not have crosslinking groups as recited in Formula (IIa) of claims 27 and Formula (IIa’) in claim 28 and therefore do not anticipate or render obvious the claimed invention.
Because none of the prior art references anticipated or render obvious the claimed method, claims 15-18, 21, 22, 25, 27-32 and 34 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
March 30, 2021